  Case 15-26971         Doc 47       Filed 09/09/19 Entered 09/09/19 18:23:30       Desc Main
                                       Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )     Case No.: 15-26971
         Erin L Sudberry-Laudati and           )
         Vito Laudati, III                     )     Chapter 13
                                               )
                        Debtor(s).             )     Honorable Judge Janet S. Baer (KANE)


                                        NOTICE OF MOTION

To:      Glenn Stearns, Chapter 13 Trustee notice via ECF delivery system
         Erin L Sudberry-Laudati and Vito Laudati, III, 1864 Bluestem Circle Aurora, IL 60504
         notice via US Mail
         Motor World, C/O Ed Peterson, 550 Roosevelt Road, Glen Ellyn, IL 60137 notice via US
         Mail
         MRPierce, LLC, d/b/a McCalla Raym et.al. 1 North Dearborn St. Suite 1300
         Chicago, IL 60602 notice via US Mail
         See attached service list


         PLEASE TAKE NOTICE that on September 6, 2019 at 9:30 a.m. or soon thereafter as I
may be heard, I shall appear before Bankruptcy Judge Janet S. Baer or any other Bankruptcy Judge
presiding at Kane County Courthouse 100 S. Third Street, Room 240 Geneva, IL 60134, and shall
present the Motion to Obtain/Incur Debt, at which time you may appear if so desired.

                                                           /s/ David H. Cutler
                                                           David H. Cutler, esq.
                                                           Attorney for Debtor(s)
                                                           Cutler & Associates Ltd.
                                                           4131 Main St., Skokie IL 60076
                                                           (847) 673-8600

                                 CERTIFICATE OF SERVICE

         The undersigned, an Attorney, does hereby certify that a copy of the Notice and Motion
was filed AND sent electronically and via US MAIL to the above captioned by 6:30 p.m. on or
before September 9, 2019.                                  /s/ David H. Cutler
                                                           Attorney for Debtor(s)
  Case 15-26971        Doc 47     Filed 09/09/19 Entered 09/09/19 18:23:30           Desc Main
                                    Document     Page 2 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 15-26971
         Erin L Sudberry-Laudati and          )
         Vito Laudati, III                    )       Chapter 13
                                              )
                       Debtor(s).             )       Judge Janet S. Baer (KANE)


                       AMENDED MOTION TO OBTAIN/INCUR DEBT

         NOW COMES the Debtor’s, Erin L Sudberry-Laudati and Vito Laudati, III, by and through

their Attorneys, Cutler and Associates, Ltd., and moves the Honorable Court to enter an order

authorizing Debtor’s to obtain financing for the purchase of a vehicle. In support thereof, Debtor’s

states as follows:

         1. That on August 6, 2015 the Debtor’s filed for Chapter 13 protection and their Plan was

            subsequently confirmed by this Honorable Court on September 25, 2015.

         2. The confirmed Plan pays 11% to the unsecured general creditors and the plan payment

            schedule monthly is $388.00 per month for 1 month and $435.00 per month for 59

            months.

         3. The Debtors have made consistent payments for the entirety of the Bankruptcy plan.

         4. That under the confirmed Plan the Debtor’s own two vehicles, a 2007 Chrysler Town

            and County and a 2007 Chevy Equinox. Both vehicles are treated and paid for in the

            Debtor’s plan. The claims have been paid in full per the plan terms.

         5. There was a prior motion to obtain credit/incur debt that was filed on January 16, 2019

            in the Debtors’ case. The motion to obtain credit/incur debt was filed as the Joint

            Debtor, Erin L Sudberry-Laudati had been driving the 2007 Chevy Equinox and that

            vehicle required significant repairs beyond its value and the Joint Debtor was in need
                                                  2
Case 15-26971     Doc 47     Filed 09/09/19 Entered 09/09/19 18:23:30           Desc Main
                               Document     Page 3 of 4


       of a reliable vehicle for work. This Honorable Court granted the motion to obtain

       credit/incur debt filed January 16, 2019 on February 1, 2019 for the Debtors to purchase

       a 2015 Nissan Altima or similar vehicle, with an amount financed not to exceed

       $15,657.50, interest not to exceed 17.25%, and monthly payments not to exceed

       $350.51. That the Joint Debtor, Erin L Sudberry-Laudati uses this vehicle as her

       primary method of transportation to and from work and with both debtors working in

       different cites they both need separate vehicles for work.

    6. That the 2007 Chrysler Town and Country, driven by Vito Laudati, III requires

       significant repairs which have become more costly than the vehicles value.

    7. That the Debtor, Vito Laudati, III, has driven the vehicle with no working AC the entire

       summer and foresees the heat being another issue winter.

    8. The Town and Country is no longer a reliable or safe vehicle for the Debtor’s to

       commute with, The Debtor’s worry daily about the vehicle breaking down during their

       commute to work.

    9. That the Debtor’s found a used 2016 Hyundai Sonata they wish to purchase.

    10. The Debtor’s can afford this new debt as their household income has slightly increased.

    11. The Debtor’s require a second reliable vehicle to commute to and from work and

       transport their children to and from school.

    12. The Debtor’s seek permission of this Honorable Court to incur this new debt that will

       result in them having monthly automobile payments of $427.04 for 72 months at the

       14.99% interest rate. (See Exhibit A)

    13. That the Debtor’s have been given affordable terms for the vehicle, given the

       Bankruptcy status.
                                             3
  Case 15-26971        Doc 47     Filed 09/09/19 Entered 09/09/19 18:23:30             Desc Main
                                    Document     Page 4 of 4


        14. That the Debtors can afford to continue making their monthly Trustee plan payments

           and the incurred vehicle payment.

        15. That the Debtor’s filed in good faith and intend to complete their plan of reorganization.

        WHEREFORE, Debtor’s pray that the Court enter an order that will allow them to incur

$20,201.15 in auto financing with installment payments of $427.04 monthly at the 14.99% interest

rate.                                                         Respectfully submitted;

                                       Erin L Sudberry-Laudati and Vito Laudati, III

                                                              By:    /s/ David H. Cutler
                                                                    David H. Cutler, esq.
                                                                    Cutler & Associates, Ltd.
                                                                    4131 Main St., Skokie IL 60076
                                                                    (847) 673-8600




                                                  4
